DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s amendment filed on 12/06/2021 was entered.
Amended claims 36-40, 42-49, 52-65 and new claims 66-69 are pending in the present application.
Applicants elected previously the following species:  (a) AAV2 as the species of AAV vector and AAV capsid protein; (b) SEQ ID NO:23 as a cell-penetrating peptide; (c) age-related macular degeneration (AMD); (d) intravitreal injection as an administration route; (e) a viral capsid possessing increased transduction efficiency; (f) a constitutive promoter; (g) a first therapeutic molecule; and (h) a first therapeutic polypeptide.
Accordingly, amended claims 36-40, 42-49 and 52-69 are examined on the merits herein with the above elected species and the CNTF receptor secretion signal peptide of SEQ ID NO: 1 of the present application (incorrectly identified as CNTF secretion signal peptide in the present application).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


This is a new ground of rejection necessitated by Applicant’s amendment.
In both new claims 66-67, it is unclear what is encompassed by the limitation “at least one surface-exposed amino acid substituted by a non-native residue comprises four tyrosine-to-phenylalanine (Y→F) substitutions and one threonine-to-valine (T→V) substitution”.  This is because although the limitation recites one surface-exposed amino acid substituted by a non-native residue, and yet the limitation also recites such substitution contains four tyrosine-to-phenylalanine (Y→F) substitutions and one threonine-to-valine (T→V) substitution.  Alternatively, does the limitation mean that at least one surface-exposed amino acid substituted by a non-native residue is selected from a group of four tyrosine-to-phenylalanine (Y→F) substitutions and one threonine-to-valine (T→V) substitution?  Clarification is requested because the metes and bounds of the claims are not clearly determined.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This is a slightly modified rejection necessitated by Applicant’s amendment.  
Kaleko et al disclosed at least a method for modulating an immunological pathway (e.g., a complement pathway which is a critical component of the innate and adaptive immune system) by delivering a therapeutically effective amount of a therapeutic molecule (e.g., a nucleic acid/vector encoding a therapeutic molecule, a peptide, a protein or a complement inhibitory factor) to a cell in vivo (e.g., an eye or particular parts or areas of an eye, including retinal cells and/or retinal pigmented epithelial (RPE) cells), including a method for treating or ameliorating symptoms of a disease arising from inflammation such as age-related macular degeneration (AMD), wet AMD, glaucoma, uveitis, geography atrophy and others in a human patient via at least intravitreal injection (see at least Summary of the Invention; particularly paragraphs 15, 21, 25-27, 39, 47-53, 109, 148-149, 180-183, 235-236, 249-254, 258-259, 268, and 310-312; Fig. 1).  Kaleko et al also disclosed that the vector encoding a therapeutic molecule includes a retroviral vector, a lentiviral vector, an AAV vector, virions/viral particles thereof (paragraphs 47, 52 and 258), and the vector is administered at least once every week, month, 2 months, 3 months, 6 months or a year to the eye of a patient a molecule can be one which inhibits expression of or activity of a target molecule that initiates, contributes to or facilitates inflammation, or one that enhances the expression of or activity of a target molecule that dampens inflammation” (paragraph 109), and “Non-limiting examples of a gene of interest or a therapeutic gene include nucleic acids encoding expression products that enhance expression of an inflammation inhibitor, such as, DAF, that reduce expression of an inflammation inducer or facilitator and so on” (paragraph 149).  Kaleko et al also noted that complement pathways are a part of the immune system known as the innate immune system that provides immediate protection from infection prior to activation of the humoral and cell mediated branches of the immune system (paragraph 183).  
Kaleko et al did not teach specifically at least a method for treating or ameliorating one or more symptoms of inflammation and/or reducing or inhibiting secretion of proinflammatory cytokines from retinal microglia during conditions of inflammation in a mammalian or human patient diagnosed with age-related macular degeneration (AMD) by administering via intravitreal injection to one or both eyes of the patient an effective amount of an AAV2 or AAV2-based viral particle comprising a polynucleotide that comprises: (a) a first isolated nucleic acid segment that encodes a virally-derived M013 polypeptide, and (b) a second isolated nucleic acid segment encoding a cell penetrating peptide comprising the sequence of SEQ ID NO: 23 and a secretion signal peptide; wherein the first and second segments are operably linked to a promoter that expresses the encoded polypeptides in one or more retinal cells. 
Before the effective filing date of the present application (03/11/2014), Ambati et al already taught at least a method for protecting cells (e.g., an RPE cell, a retinal photoreceptor cell or a choroidal cell) in a subject having or suspected of having or at risk of having age-related macular degeneration (AMD) and geographic atrophy (the advanced stage of atrophic AMD), said method comprises administering (e.g., intraocular injection, intravitreous injection, subretinal injection) to said subject one or more inhibitors of a component of an inflammasome (e.g., NLRP3, PYCARD, Caspase-1), MyD88, IL-18, VDAC1, VDAC2, Caspase-8, and/or NFκB (see at least the Abstract; Summary; particularly paragraphs 10-11,101-106, 112-113, 118; and Table A).  Ambati et al also disclosed specifically examples of inflammasome inhibitors that include virus expressed inhibitors of the inflammasome such as PYD homologs M13L-PYD, S013L; and ASC-1 inhibitors such as cellular pyrin domain (PYD) superfamily proteins also known as M013 (Rahman et al, 2009) (paragraph 116; Table A; and at least claims 17-19).  
Additionally, Rahman et al already taught that in addition to targeting the host ASC-1 protein to inhibit the cellular inflammasome complex, the Myxoma virus pyrin domain-containing protein M013 also blocks activation of NF-κB signaling pathway by interacting with NF-κB1 and preventing nuclear translocation of the transcription factor RelA/p65 (see at least the Abstract and Author Summary).  Rahman et al demonstrated clearly that transiently expressed M013 protein alone inhibited cellular NK-κB-mediated reporter gene expression and nuclear translocation of NF-κB/p65 (sections titled “M013 protein inhibits signaling pathways leading to activation of NF-κB in the absence of virus infection” on page 8 and “”M013 protein physically interacts with NF-κB1 p105” on page 9; and Figs. 7-8).  Rahman et al also stated clearly “However, unlike most of the members of the orthopoxvirus genus, MYXV does not express any predicted secreted proteins that directly bind and neutralize proinflammatory cytokines such as IL-1β and IL-18, which are regulated by a series of cellular multi-protein complexes collectively termed inflammasomes [30,31,32].  Instead, the MYXV-encoded protein M013, which was first identified as a member of the PYRIN domain (PYD) superfamily, was shown to function as an intracellular inhibitor of inflammasome activation [33]” (page 2, left col., last paragraph).
Before the effective filing date of the present application, Pang et al also demonstrated that AAV2 vector transduced efficiently inner retinal cells by intravitreal injection (Abstract; page 380, right column, first full paragraph; Fig. 2).  Pang et al stated explicitly “Whole-mount analysis at 5 weeks following in vivo intravitreal injection of AAV2 vector showed that most of the retina could be transduced (Fig. 2c).  Retinal sections showed GFP expression dominantly in Muller cells and RGCs (Fig. 2d)” (page 380, right column, first full paragraph).  Pang et al disclosed the recombinant AAV vector comprises the GFP expression cassette driven by the CBA (cytomegalovirus/chicken beta-actin) promoter (a constitutive promoter) packaged between the AAV2 internal terminal repeats (see section titled “2.2 Recombinant adeno-associated virus preparation” bridging pages 378-379).
Moreover, Kovesdi et al also taught a method for treating ocular-related disorders (e.g., ocular neovascularization or age-related macular degeneration) comprising ITR of AAV are responsible for the high-level persistent nucleic acid expression (paragraphs 21-22); and viral promoters such as CMV promoter, RSV promoter which are constitutive promoters can be used along with one or more enhancer sequences (paragraphs 43-45).  More importantly, Kovesdi et al stated clearly and explicitly “[a] cytoplasmic form of a therapeutic nucleic acid can be converted to a secreted form by incorporating a signal peptide into the encoded gene product.  The at least one inhibitor of angiogenesis and/or at least one neurotrophic factor can be designed to be taken up by neighboring cells by fusion of the peptide with VP22.  This allows an ocular cell comprising the therapeutic nucleic acid to have a therapeutic effect on a number of ocular cells within the mammal” (paragraph 89); and “Also preferably, the ocular cell is contacted with two applications or more of the expression vector within about 30 days or more.  More preferably, two or more applications are administered to ocular cells of the same eye within about 90 days or more.  However, three, four, five, six, or more doses can be administered in any time frame (e.g., 2, 7, 10, 14, 28, 35, 42, 49, 56, 63, 70, 77, 85 or more days between doses) so long as gene expression occurs and ocular neovascularization is inhibited or ameliorated” (paragraph 81).  It is noting that during the secretion of an expressed cytoplasmic therapeutic polypeptide/peptide containing a signal peptide and VP22, the is cleaved off by signal peptidases after the protein crosses the ER membrane” (paragraph 89).
Furthermore, Choi et al already taught at least a pharmaceutical composition for treating opththalmic diseases (e.g., dry eye syndrome, ocular trauma, infectious/noninfectious uveitis, immune rejection after corneal transplantation), comprising a fusion protein of FK506 binding protein and a HIV-1 Tat peptide, including the HIV-1 Tat peptide having residues 49-57 of SEQ ID NO: 2 (Arg-Lys-Lys-Arg-Arg-Gln-Arg-Arg-Arg) which is 100% identical of SEQ ID NO: 23 of the present application, that allows the protein drug to penetrate into the eyes better than existing immunosuppressants along with fewer side effects (Abstract; Technical Problem, and Technical Solution; particularly SEQ ID NOs. 2, 10, 12 and 14; and issued claims 1-10).  Choi et al stated explicitly “However, the protein transducing domain of the present disclosure is not limited to the PEP-1 peptide of SEQ ID NO: 1 or the HIV Tat peptide residues 49-57 of SEQ ID NO: 2” (col. 7, lines 36-39) and “Furthermore, the FK506BP fusion protein according to the present disclosure increases the thickness of the conjunctival epithelium, which has been decreased due to inflammation, and results in increase of mucus producing cells” (col. 9, lines 11-14).  
a cytoplasmic/intracellular inhibitor of inflammasome activation), and (b) a second isolated nucleic acid segment encoding a cell penetrating peptide such as the HIV Tat peptide residues 49-57 of SEQ ID NO: 2 and a secretion signal peptide; wherein the first and second segments are operably linked to a promoter that is functional in one or more retinal cells to treat or ameliorate symptoms of a disease arising from inflammation such as age-related macular degeneration (AMD), uveitis or geography atrophy in a mammalian or human patient at least via intravitreal injection into one or both eyes of the patient, in light of the teachings of Ambati et al, Rahman et al, Pang et al, Kovesdi et al and Choi et al as presented above.  With respect to claims 56-59, it would also have been obvious that in addition to a nucleic acid encoding a virally-derived M013 polypeptide, the recombinant AAV2 viral particle further comprises a sequence encoding and expressing another therapeutic protein/polypeptide such as the inflammation inhibitor DAF taught by Kaleko et al and/or any other additional inhibitors of a component of an inflammasome such as PYD homologs M13L-PYD and S013L as taught by Ambati et al.
An ordinary skilled artisan would have been motivated to carry out the above modifications because Ambati et al already taught successfully at least a method for protecting cells (e.g., an RPE cell, a retinal photoreceptor cell or a choroidal cell) in a subject having or suspected of having or at risk of having age-related macular degeneration (AMD)  and geographic atrophy (the advanced stage of atrophic AMD) using one or more inhibitors of a component of an inflammasome, including virus expressed inhibitors of the inflammasome such as PYD homologs M13L-PYD, S013L; and ASC-1 inhibitors such as M013.  Additionally, Rahman et al already taught that in addition to targeting the host ASC-1 protein to inhibit the cellular inflammasome complex, the cytoplasmic/intracellular Myxoma virus pyrin domain-containing protein M013 also blocks activation of NF-κB signaling pathway by interacting with NF-κB1 and preventing nuclear translocation of the transcription factor RelA/p65.  Particularly, the primary Kaleko reference already taught explicitly examples of a gene of interest or a therapeutic gene include nucleic acids encoding expression products that enhance expression of an inflammation inhibitor for treating or ameliorating symptoms of a disease arising from inflammation such as age-related macular degeneration (AMD), wet AMD, uveitis and geography atrophy among others.  Pang et al already demonstrated successfully that most of the retina could be transduced efficiently by AAV2 vector via intravitreal injection with predominant transgene expression in Muller cells and retinal ganglion cells (RGCs).  Moreover, Kovesdi et al already taught successfully a method for treating ocular-related disorders (e.g., ocular neovascularization or age-related macular degeneration) comprising contacting an ocular cell with an expression vector comprising a nucleic acid sequence encoding an inhibitor of angiogenesis and/or a neurotrophic agent, including converting a cytoplasmic form of a therapeutic nucleic acid to a secreted form by incorporating a signal peptide into the encoded gene product and/or designing an inhibitor of angiogenesis and/or at least one neurotrophic factor to be taken up by neighboring cells by fusion of the peptide with exemplary VP22 to allow an ocular cell comprising the therapeutic nucleic acid to have a therapeutic effect on a number of ocular cells within the mammal.  Furthermore, Choi et al already taught successfully using the protein transducing domain consisting of the HIV-1 Tat peptide having residues 49-57 of SEQ ID NO: 2 to form a fusion protein with FK506 binding protein in the form of a pharmaceutical composition for treating opththalmic diseases that is capable of penetrating into the eyes better than existing immunosuppressants.  Thus, the inflammasome/NF-κB signaling pathway inhibitor virally-derived M013 polypeptide with the HIV-1 Tat peptide having residues 49-57 of SEQ ID NO: 2 that is secreted from AAV-2 transduced retinal cells via intravitreal injection is capable of entering into non-transduced retinal cells (e.g., non-transduced microglia during conditions of inflammation) by its protein transducing domain/cell-penetrating peptide to inhibit their cellular inflammasome complex and NF-κB signaling pathway, and thereby inhibiting their secretion of proinflammatory cytokines without being limited to the transducing efficiency of AAV-2 particles and/or the number of AAV2-transduced retinal cells.   
The modified method resulting from the combined teachings of Kaleko et al, Ambati et al, Rahman et al, Pang et al, Kovesdi et al and Choi et al as set forth above has the same method steps and starting materials as those from the claimed methods of the present application, and therefore it would be indistinguishable from the methods as claimed, as well as resulting in a reduction/inhibition of the secretion of proinflammatory cytokines from resident retinal microglia during conditions of inflammation via importation/entry/transduction of the virally-derived M013 polypeptide containing the cell penetrating peptide of SEQ ID NO: 23 secreted from one or more transduced retinal cells (e.g., photoreceptor cells, Muller cells and retinal ganglion cells) in a treated mammal diagnosed with AMD.  Retinal microglia are resident cells in retina, including in the outer plexiform layer (OPL), outer nuclear layer (ONL), inner plexiform layer (IPL), ganglion cell layer (GCL) and nerve fiber layer (NFL) of the primate retina; with activated microglia are found migrating from the inner retina towards the photoreceptor cell layer, and retinal microglia are involved in the pathogenesis of age-related macular degeneration (AMD) as evidenced by the review of Chen et al. (see at least Abstract; page 32, last paragraph; and page 34, third full paragraph).  Moreover, Pang et al stated explicitly “Whole-mount analysis at 5 weeks following in vivo intravitreal injection of AAV2 vector showed that most of the retina could be transduced (Fig. 2c)” (page 380, right column, second last sentence of first full paragraph).  
	An ordinary skilled artisan would have a reasonable expectation of success in light of the teachings of Kaleko et al, Ambati et al, Rahman et al, Pang et al, Kovesdi et al and Choi et al as set forth above; coupled with a high level of skill of an ordinary skilled artisan in the relevant ocular gene therapy art.
Therefore, the claimed invention as a whole was prima facie obvious in the absence of evidence to the contrary.

Claims 46-49 and 66-69 are rejected under 35 U.S.C. 103 as being unpatentable over Kaleko et al (US 2010/0120665) in view of Ambati et al (WO 2013/012806), Rahman et al (PLoS Pathogens 5(10):e1000635.doi:10.1371/jornal.ppat.1000635, pages 1-14, 2009; IDS), Pang et al (Vision Research 48:377-385, 2008; IDS), Kovesdi et al (US  as applied to claims 36-40, 42-45, 52-59 and 62-65 above, and further in view of Srivastava et al (US 2013/0310443) and Kay et al (PLoS ONE 8(4):e62097.doi:10.1371/journal.pone.0062097, 12 pages, 2013).
The combined teachings of Kaleko et al, Ambati et al, Rahman et al, Pang et al, Kovedi et al and Choi et al were presented above.  However, none of the cited references teaches specifically using an AAV2 viral particle comprising a viral capsid protein in which at least one surface-exposed amino acid is substituted by a non-native residue, including the AAV2(quadY-F+T-V) capsid protein, such that the viral particle has an increased transduction efficiency relative to the viral particle with the wild-type capsid protein, and the rAAV vector is a scAAV vector.
Before the effective filing date of the present application, Srivastava et al already taught recombinant AAV virions comprising AAV capsid proteins comprising modification of one or a combination of the surface-exposed lysine, serine, threonine and/or tyrosine residues in the VP3 region, wherein the recombinant AAV virions have improved efficiency in transduction of a variety of cells, tissues and organs of interest when compared to wild-type recombinant AAV virions; and the recombinant AAV virions are suitable for gene therapy (see at least Abstract; Brief Summary; particularly paragraphs 8-13, 57-58, 129-143, 154).  Exemplary high efficiency AAV2 vectors include an AAV2 with a triple mutant capsid protein (S662V+Y730F+T491V), a quadruple mutant capsid protein (Y730+500+444F+S662V) or a quintuple mutant capsid protein (Y730+500+440F+S662V+T491V) (Example 7, particularly paragraph [0214]).  Srivastava et al also taught that the recombinant AAV vector includes single stranded (ss) or self-complementary (sc) AAV vector 
Additionally, Kay et al also disclosed and demonstrated that the AAV2(quadY-F+T-V) vector with a mutated capsid protein comprising four Y to F mutations (Y272F+Y444F+Y500F+Y730F) and a single T to V mutation (T491V) mediated robust in vivo expression in photoreceptor cells via intravitreal delivery among numerous AAV2 vectors tested (see at least Abstract; Table 1 and particularly Figures 3-4).  Figure 4E-F showed the AAV2(quadY-F+T-V) vector mediated robust, pan-retinal GFP expression, with GFP found throughout the inner and middle retina, including robust GFP expression in the ONL layer.
Accordingly, it would have been obvious for an ordinary skilled artisan before the effective filing date of the present application to further modify the combined teachings of Kaleko et al, Ambati et al, Rahman et al, Pang et al, Kovedi et al and Choi et al by also selecting/utilizing the recombinant AAV2 virions (e.g., scAAV virions) comprising AAV capsid proteins with modification of one or a combination of the surface-exposed lysine, serine, threonine and/or tyrosine residues in the VP3 region, including the AAV2(quadY-F+T-V) vector, in light of the teachings of Srivastava et al and Kay et al as presented above. 
An ordinary skilled artisan would have been motivated to further carry out the above modification because Srivastava et al already taught that these recombinant AAV virions, including scAAV virions, have improved efficiency in transduction of a variety of cells, tissues and organs of interest, and that they are suitable for gene therapy.  robust, pan-retinal GFP expression in vivo, with GFP found throughout the inner and middle retina, including robust GFP expression in the ONL layer, via intravitreal delivery.
The modified method resulting from the combined teachings of Kaleko et al, Ambati et al, Rahman et al, Pang et al, Kovedi et al, Choi et al, Srivastava et al and Kay et al is indistinguishable from and encompassed by the claimed methods of the present application.  
An ordinary skilled artisan would have a reasonable expectation of success in light of the teachings of Kaleko et al, Ambati et al, Rahman et al, Pang et al, Kovedi et al, Choi et al, Srivastava et al and Kay et al; coupled with a high level of skill for an ordinary skilled artisan in the relevant art.  
Therefore, the claimed invention as a whole was prima facie obvious in the absence of evidence to the contrary.

Claims 60-61 are rejected under 35 U.S.C. 103 as being unpatentable over Kaleko et al (US 2010/0120665) in view of Ambati et al (WO 2013/012806), Rahman et al (PLoS Pathogens 5(10):e1000635.doi:10.1371/jornal.ppat.1000635, pages 1-14, 2009; IDS), Pang et al (Vision Research 48:377-385, 2008; IDS), Kovesdi et al (US 2003/0045498) and Choi et al (US 8,962,567) as applied to claims 36-40, 42-45, 52-59 and 62-65 above, and further in view of Swiss-Protein Accession Number P26992 (updated on 12/16/2008 in Signal Peptide Database).

Before the effective filing date of the present application, Mammalian Signal Peptide Database disclosed human ciliary neurotrophic factor receptor alpha (CNTFR) protein (372-amino-acid protein with Swiss-Protein Accession Number P26992) having residues 1-12 as the signal peptide with the sequence MAAPVPWACCAVLAAAAAVVYA that is 100% identical to SEQ ID NO: 1 of the present application.
Accordingly, it would have been obvious for an ordinary skilled artisan before the effective filing date of the present application to further modify the combined teachings of Kaleko et al, Ambati et al, Rahman et al, Pang et al, Kovedi et al and Choi et al by also selecting/utilizing the signal peptide of human CNTFR protein as an N-terminal mammalian secretion signal peptide, in light of the Swiss-Protein Accession Number P26992 as presented above. 
An ordinary skilled artisan would have been motivated to further carry out the above modification because the signal peptide with the sequence MAAPVPWACCAVLAAAAAVVYA of human CNTFR protein has been identified in the mammalian signal peptide database.
The modified method resulting from the combined teachings of Kaleko et al, Ambati et al, Rahman et al, Pang et al, Kovedi et al, Choi et al and Swiss-Protein 
An ordinary skilled artisan would have a reasonable expectation of success in light of the teachings of Kaleko et al, Ambati et al, Rahman et al, Pang et al, Kovedi et al, Choi et al and Swiss-Protein Accession Number P26992; coupled with a high level of skill for an ordinary skilled artisan in the relevant art.  
Therefore, the claimed invention as a whole was prima facie obvious in the absence of evidence to the contrary.

Response to Arguments
Applicants’ arguments related to the above 103 rejections in the Amendment dated 12/06/2021 (pages 9-19) along with the 1.132 Declaration of Dr. Alfred Lewin dated 12/06/2021 have been fully considered, but they are respectfully not found persuasive for the reasons discussed below.
Applicant argued basically that currently amended claims are not obvious in view of the cited references at least because there was an absence of a reasonable expectation to arrive at the time of filing because the claimed reduction in secretion of proinflammatory cytokines from retinal microglia under conditions or symptoms of inflammation was unknown and unexpected in view of the state of the art.  Applicant submitted the 1.132 Declaration of Dr. Lewin as evidence of the lack of reasonable expectation of success in the art to arrive at the presently claimed invention. 
A.	Dr. Lewin explained that retinal microglia reside in the inner retina under normal conditions, and in response to stress retinal microglia undergo distinct phenotype retinal microglia are the major source of proinflammatory cytokines under a variety of inflammatory conditions, and a reduction in proinflammatory cytokine secretion under conditions of inflammatory stress is likely a direct result of suppression of retinal microglial activity specifically.  However, an ordinary skilled artisan understood as of March 2014 (effective filing date of the present application) that AAV vector therapies were unable to transduce retinal microglia as evidenced at least by the teachings of Chakrabarty (2013), and Koerber (2009).  Dr. Lewin also noted that the cited Pang reference does not mention retinal microglia and none of the constructs in the reference transduced microglia cells.  Accordingly, Dr. Lewin concluded that an ordinary skilled artisan would recognize the difficulty and unpredictability of using recombinant AAV2 technology to deliver therapeutic cargo to retinal microglia and successfully induce an innate immune response in retinal microglia under conditions or symptoms of inflammatory stress, particularly Rosario (2016) recognized that inefficient targeting of microglia was “a major roadblock in design of therapies against neurologic disease marked by microglial activation”, which include uveitis, DR, and AMD.  Dr. Lewin then discussed the experiments and results reported in the Ridley publication (2019) showing AAV2-sGFP-TatM013 containing an Igκ secretion signal peptide significantly lowered the clinical score and number of infiltrative cells within the vitreous humor, as well as suppression of C3 secretion into the retina in an experimental autoimmune uveoretinitis (EAU) mouse model; with C3 is expressed exclusively by retinal microglia as reported by Natoli (2017).  Dr. Lewin noted that the present application also reported that administration of AAV-sGFP-TatM013 resulted in protection of retina from inflammatory signal and a substantial decrease of LPS-stimulated secretion of proinflammatory cytokine IL-1β in mice (Example 1), as well as identified retinal microglia as a major source of this cytokine (paragraph [0152]).  To further corroborating the findings reported by Ridley (2019) and by this application, Dr. Lewin submitted unpublished data (Appendix A) showing that intravitreal administration of AAV2-TatM013 to a uveitis mouse model lowered the secretion of IL-1β cytokine from the retina by about 90%, as compared to control (sGFP) (Fig. 2); as well as substantially  reduced activation of retinal microglia in an AMD mouse model with the use of the fluorescent marker CD45 to label active immune cells such as retinal microglia since it yielded more consistent results (Fig. 1).  Dr. Lewin then stated that he and his co-inventors did not reasonably expect AAV-sGFP-TatM013 administration to generate an appreciable suppressive effect in retinal microglia because AAV vectors were unable to transduce retinal microglia, and thus were surprised that this therapeutic effect was observed.  Accordingly, the presently claimed methods represent a surprising advance over the art.
First, the factual inquires for establishing a background for determining obviousness under 35 U.S.C. 103 must be made at or before the effective filing date of the present application (03/11/2014).  Thus, the state of the art and the teachings cited in all post-filing publications in the form of Grotegut (2020), Xiao (2021), Yuan (2019), Todd (2019), Takeda (2018), Rosario (2016), Natoli (2017), Ridley (2019) are not relevant.
the retinal pigment epithelium (RPE) plays a major role in the secretion of inflammatory cytokines in diseases such as uveitis and AMD, other important sources of proinflammatory molecules include Muller glia, the major resident macroglial cells of the retina, retinal microglia, and vascular endothelial cells.  Because there are multiple sources of induced inflammatory pathways, an AAV2-based capsid mutant was constructed that expresses a secretable and cell-penetrating fused version of M013” (paragraph [0152]).  Thus, based on this paragraph the prior art before the effective filing date of the present application did not indicate that retinal microglia are the major source of proinflammatory cytokines under a variety of inflammatory conditions, such that specific suppression of retinal microglia cells was desired and/or retinal microglia cells were specifically targeted.
Third, due to multiple sources of proinflammatory inflammatory cytokines and at least in light of the teachings of Chakrabarty (2013) and Koerber (2009) before the effective filing date of the present application an ordinary skilled artisan would not use AAV2 or AAV2-based vector to transduce directly and specifically to retinal microglia cells.  Instead as set forth in details in the above 103 rejection, using AAV2 vector to transduce efficiently most of the retinal cells (e.g., photoreceptor cells, Muller cells and RGCs) via intravitreal injection as taught by Pang, so that the cytoplasmic inflammasome/NF-κB signaling pathway inhibitor virally-derived M013 polypeptide with including the non-transduced microglia under inflammation conditions, by its protein transducing domain/cell-penetrating peptide to inhibit their cellular inflammasome complex and NF-κB signaling pathway, and thereby resulting in the reduction/inhibition of the secretion of proinflammatory cytokines from retinal microglia under inflammation conditions.  Additionally, before the effective filing date of the present application Kay also demonstrated that the AAV2(quadY-F+T-V) vector with a mutated capsid protein comprising four Y to F mutations (Y272F+Y444F+Y500F+Y730F) and a single T to V mutation (T491V) mediated robust, pan-retinal GFP expression, with GFP found throughout the inner and middle retina, including robust GFP expression in the ONL layer.  There is no difficulty and/or unpredictability whatsoever for transducing retinal cells using AAV2 or AAV2-based vector.  
Fourth, data and results that are obtained in the post-filing Ridley publication (2019), 5 years after the effective filing date of the present application, are not relevant because the publication relied on teachings and experimental conditions that are not supported by the as-filed specification (e.g., the use of an experimental autoimmune uveoretinitis mouse model and C3 that is expressed exclusively by retinal microglia).
Fifth, with respect to unpublished Figure 1 in Appendix A showing AAV2-TatM013 generates reduced activation of retinal microglia in an AMD model with the use of the fluorescent marker 45 to label active immune cells since it yields more consistent results, once again the as-filed specification does not teach at least the use of the fluorescent marker 45.  With respect to unpublished Figure 2 in Appendix A showing unexpected” result, it must be commensurate with the scope of the claims.
Sixth, with respect to Applicant’s “surprise” that AAV-sGFP-TatM013 administration to generate an appreciable suppressive effect in retinal microglia because AAV vectors were unable to transduce retinal microglia, the examiner notes that Applicant did not take into account of the efficient transduction of retinal cells by AAV2 or AAV2-based vectors via intravitreal injection known in the prior art as evidenced by the cited Pang and Kay references, along with the ability of Tat-M013 polypeptides that are secreted by transduced retinal cells such as photoreceptors, Muller cells and RGCs to transduce non-transduced retinal cells, including the migrating retinal microglia, via the HIV-1 Tat transducing domain/cell-penetrating peptide.  Once inside Tat-MO13 protein would target retinal microglia ASC-1 protein to inhibit the cellular inflammasome complex as well as blocking activation of NF-κB signaling pathway to neutralize proinflammatory cytokines such as IL-1β and IL-18 regulated by inflammasomes; and effectively reducing or inhibiting production/secretion of proinflammatory cytokines from retinal microglial cells under inflammation conditions.  


an ordinary skilled artisan would not have made straight forward predictions about transfer of payloads between retinal cells, particularly Muller glia cells are absent from the subretinal space, ONL and RPE.  Thus, following their migration to the subretinal space, ONL and RPE under conditions of inflammation, retinal microglia do not neighbor Muller cells.  Applicant also argued that the results of Choi which were generated in an artificially desiccated model of dry eye would not have been able to successfully transfer different types of retinal cells during inflammation arising from AMD, uveitis or DR.  Even if a secreted protein payload could have been reasonably expected to be secreted into the intracellular space surrounding transduced cells, Applicant argued that it would have been reasonably expected that several physical barriers, including distance and dynamic motions, would impede successful contacting and importation into the retinal microglia of the secreted product from cells such as Muller cells.  Applicant further argued that the experimental results described in the application and provided in the 1.132 Declaration are “unexpected” in view of the failures reported in the art. 
First, please note that AAV2 or AAV2-based vector does not transduce only Muller cells via intravitreal injection.  Pang already demonstrated that AAV2 vector transduced efficiently most of the retinal cells (e.g., photoreceptor cells, Muller cells and RGCs) via intravitreal injection.  Additionally, before the effective filing date of the present application Kay also demonstrated that the AAV2(quadY-F+T-V) vector with a mutated capsid protein comprising four Y to F mutations (Y272F+Y444F+Y500F+Y730F) and a robust, pan-retinal GFP expression, with GFP found throughout the inner and middle retina, including robust GFP expression in the ONL layer. Thus, as retinal microglia migrates from their resting location in the inner part of the retina to the subretinal space and the outer nuclear layer (ONL) that contains photoreceptor cell bodies during inflammation, they would be in contact or in proximity with at least transduced photoreceptor cells and/or an extracellular matrix environment loaded with virally-derived M013 polypeptides with the HIV-1 Tat peptide having residues 49-57 of SEQ ID NO: 2 that are secreted from AAV-2 transduced retinal cells such as photoreceptor cells, Muller cells and RGCs; and these secreted Tat-M013 polypeptides in turn transduced and/or entered the migrating retinal microglia via the HIV-1 Tat transducing domain/cell-penetrating peptide.  Once inside Tat-MO13 protein would target retinal microglia ASC-1 protein to inhibit the cellular inflammasome complex as well as blocking activation of NF-κB signaling pathway to neutralize proinflammatory cytokines such as IL-1β and IL-18 regulated by inflammasomes; and effectively reducing or inhibiting production/secretion of proinflammatory cytokines from retinal microglial cells under inflammation conditions.  
Second, the results of Choi are not necessarily limited only to a dry air-induced dry eye model, see at least claims 3-10 directed to methods of treating Stevens-Johnson syndrome, Sjorgeren syndrome, dry eye syndrome, ocular trauma, eye surgery induced ocular trauma, infectious or non-infectious uveitis and others using FK506BP-Tat fusion protein that is capable of penetrating into the eyes better than existing immunosuppressants that are already issued to Choi.  There is no factual evidence of record indicating or suggesting that any physical barrier and/or dynamic motion would reasonable” expectation of success.  
Accordingly, an ordinary skilled artisan would reasonably expect the modified method resulting from the combined teachings of Kaleko, Ambati, Rahman, Pang, Kovesdi and Cho would lead to an effective reduction or inhibition of production/secretion of proinflammatory cytokines from retinal microglial cells under inflammation conditions for the reasons discussed above.  Once again, should there be any “unexpected” result it must be commensurate with the scope of the claims.  

C.	Applicant argued neither the Srivastava nor the Swiss-Protein Accession Number P26992 cure the deficiencies of Kaleko, Ambati, Rahman, Pang, Kovesdi and Cho for the reasons discussed above.
The Srivastava reference and the Kay reference were cited mainly to supplement the combined teachings of Kaleko, Ambati, Rahman, Pang, Kovesdi and Cho for the limitation recited in dependent claims 46-49 and 66-69.  The Swiss-Protein Accession Number P26992 was cited primarily to supplement the combined teachings of Kaleko, Ambati, Rahman, Pang, Kovesdi and Cho for the limitation recited in dependent claims 60-61.

Conclusion
No claim is allowed.
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Quang Nguyen, Ph.D., whose telephone number is (571) 272-0776.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s SPE, Christopher M. Babic, may be reached at (571) 272-8507.
	To aid in correlating any papers for this application, all further correspondence regarding this application should be directed to Group Art Unit 1633; Central Fax No. (571) 273-8300. 
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to (571) 272-0547.
Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO’s Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO’s Patent Electronic Business Center is a complete service center supporting all 

/QUANG NGUYEN/Primary Examiner, Art Unit 1633